Citation Nr: 1112773	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-100 29	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for residuals of a total hysterectomy.



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a psychiatric disorder; however, during the pendency of the appeal, the RO issued a rating decision in April 2010 in which service connection was granted for posttraumatic stress disorder (PTSD), to include depressive, anxiety, and dissociative symptoms.  Accordingly, the issue no longer remains in appellate status, and no further consideration is required.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a hearing at the RO in St. Louis, Missouri.

The Veteran submitted a VA Form 9 and a statement in March 2009 in which she requested a travel board or video hearing before the Board.  The RO sent a letter to her in April 2009 explaining her hearing options.  The Veteran responded that same month indicating that she wanted a hearing before a RO Decision Review Officer (DRO) and that she was withdrawing her request for a hearing before the Board.

The Veteran was provided a hearing before a DRO in June 2009.  In August 2010, she submitted another VA Form 9 and statement in which she requested a travel board or video hearing before the Board.  The RO once again sent a letter to her in November 2010 explaining her options for a hearing, and the Veteran indicated in December 2010 that she was withdrawing her request for a hearing before the Board and instead wanted a hearing before a DRO.  However, her representative later submitted a letter dated in February 2011 in which he stated that they wanted to withdraw the hearing request.  

Nevertheless, the Veteran's representative submitted another letter in March 2011 in which he requested a travel board hearing.  To date, the Veteran has not been provided such a hearing.  The Board notes that the failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2010).  Therefore, the Veteran should be scheduled for a hearing before the Board at that RO in St. Louis, Missouri.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local office in accordance with her request.  The Veteran and her representative should be notified of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



